DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); InreGoodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225USPQ645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In reVogel, 422F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double
patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-8 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10.939,109 although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same scope of the invention, but using different variations of the claim language.
Instant Application: 17/167,919
Conflicting U.S. Patent No10, 939,109.  
1. An image decoding apparatus, the apparatus comprising: a prediction mode decoding module for deriving luma intra prediction mode and chroma intra prediction mode; a prediction size determining module for determining a size of a luma transform 




3. The method of claim 1, wherein, when the available intra prediction mode is a directional mode, DC mode and planar mode are set as the two additional intra prediction modes.
4. The apparatus of claim 1, wherein if a size of a current chroma prediction unit is larger than a size of a chroma transform unit, the chroma intra prediction mode is used for generating prediction block of other block within the chroma prediction unit.
5. The method of claim 1, wherein if a current chroma prediction unit is larger than the chroma transform unit, the chroma intra prediction mode is used for generating prediction block of other block within the chroma prediction unit.
6. The apparatus of claim 1, wherein if the intra prediction mode index is equal to or larger than the intra prediction mode, a value of the intra prediction mode index is increased by one.
6. The method of claim 1, wherein, when the mode group indicator does not indicate the MPM group, if the prediction mode index is equal to or larger than the intra prediction mode, a value of the prediction mode index is increased by one.
7. An image encoding method, the method comprising: determining luma intra prediction mode and chroma intra prediction mode; 



















7.2.1	It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to combine the teachings of current Application 17/167,919 although the conflicting claims are not identical, they are not patentably distinct from each other, because they are obvious variations of each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
 Primary Examiner, Art Unit 2487